Citation Nr: 0920250	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-07 633	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To afford the Veteran a personal hearing.

On his March 2005 VA Form 9, the Veteran indicated that he 
wished to have a hearing before a member of the Board at the 
RO.  In September 2007, the RO sent the Veteran a letter 
scheduling a hearing before a member of the Board on 
October 25, 2007.  On October 11, 2007, the Veteran filed a 
request for a continuance of the hearing in order to take 
care of his terminally ill mother who had recently been 
discharged from the hospital.  This request was not acted 
upon.  The Veteran remained on the October 25, 2007, docket, 
was listed as a no-show, and the file was certified to the 
Board in November 2007.

Under applicable regulation, a hearing on appeal will be 
granted if a Veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2008).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2008), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  The Veteran 
properly requested the hearing be postponed before the 
scheduled hearing took place.  38 C.F.R. § 20.704(c) (2008).

In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
Hearings are scheduled by the RO.  See 38 C.F.R. § 20.704(a) 
(2008).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should take the appropriate 
steps to schedule the Veteran for a 
hearing before a member of the Board at 
the appropriate RO in accordance with his 
recent request for such a hearing.  The 
Veteran should be notified at his current 
address in writing of the date, time, and 
location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

